Citation Nr: 0017246	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  94-44 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to February 28, 1995, 
for the award of non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from September to December 
1969.

This appeal arises from an August 1994 rating decision of the 
St. Louis, Missouri Regional Office (RO).  During the 
pendency of the appeal, the claims folder was transferred to 
the Wichita RO which is currently handling the veteran's 
claim.  

The case was remanded from the Board to the RO in February 
1998 for due process reasons and for additional development 
of the evidence.


FINDINGS OF FACT

1.  The veteran filed a claim for non-service connected 
pension benefits on December 27, 1993.  

2.  By rating decision in July 1996, the veteran was awarded 
pension benefits effective from February 28, 1995.

3.  The veteran was born in December 1949; he was 44 years 
old when he filed the pension claim; he has a high school 
education and either one or two years of college; and he has 
work experience as an orderly and he has worked for Poetry 
Foods, Bankers Dispatch and Metro in Kansas City.

4.  The veteran's permanent, innocently acquired disabilities 
were not so severe that they precluded him from following all 
types of substantially gainful employment prior to February 
28, 1995.





CONCLUSION OF LAW

The veteran was not permanently and totally disabled within 
the meaning of governing law and regulations prior to 
February 28, 1995.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 to 
include §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 5257, 5260, 
5261, 5271, 5276, 7336, 7339 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

Private medical records that were of record in September 1988 
show treatment for an umbilical hernia in June 1984.  A 
January 1988 cystoscopy revealed some prostatitis with 
calculi.  The impression was organic impotence.  In September 
1988, there was x-ray evidence of degenerative changes of the 
right knee. 

The veteran submitted a claim for non service connected 
pension benefits on December 27, 1993.  He reported having 
last worked in February 1990.

Received in July 1994 was a February 1994 VA hospital report.  
Previous treatment history included voluntary treatment in 
1993 for cocaine and alcohol.  History included hepatitis C 
and a positive history of TB.  The veteran was a high school 
graduate with 2 years of college.  Work history was described 
as varied to include working as an orderly in a nursing home, 
working for Poetry Foods, Bankers Dispatch and with Metro in 
Kansas City.  There was some left ankle and right knee 
arthritis.  On examination, there was a 2 cm. in diameter 
umbilical hernia.  There was limited range of motion of the 
right knee and left ankle.  The discharge diagnoses were 
alcohol dependence, cocaine dependence, and marijuana 
dependence and umbilical hernia.  On discharge, the veteran 
was in good physical condition and he was deemed to be able 
to resume pre-hospitalization activities to include 
employment. 

Received in August 1994 were records from Truman Medical 
Center (Truman).  On January 10, 1994, the veteran complained 
of left knee pain.  Reportedly, the veteran had injured his 
left knee in a fall that morning.  The assessment was 
strain/sprain of the left knee.  A January 12, 1994 notation, 
shows that the veteran had a 20 year history of bilateral 
foot pain.  This was the first time he had sought treatment 
since service.  The pain had worsened.  On examination, there 
was pes planus of the right foot.  The foot was flexible.  
There was full range of motion of the ankle joint with slight 
decreased range of motion of the subtalar joint.  There was 
chronic hallux valgus at that side.  On the left side, the 
foot had the appearance of a Charcot joint at the ankle.  
Range of motion was slightly diminished and was somewhat 
painful.  Subtalar motion was markedly diminished.  The foot 
was still flexible.  There was some hallux valgus on the 
left.  The feet were neurovascularly intact and there was no 
evidence of skin break-down.  X-rays of the feet revealed 
bilateral pes planus.  Hallux valgus angle on the right was 
45 degrees and 35 degrees on the left.  There were 
degenerative changes noted in the subtalar joint and the mid 
tarsal joints.  The diagnoses were pes planus and arthritis 
of the feet.  The veteran was provided with a prescription 
for bilateral foot orthoses.  On January 13, 1994, on 
examination of the abdomen, there was a small umbilical 
hernia that was slightly tender and not reducible.  There 
were no palpable masses or hemorrhoids.  The veteran 
complained of impaired sexual function due to the hernia.  In 
April 1994, the veteran was treated for pain and swelling of 
the left ankle of 2 days duration after twisting the ankle 
while working.  X-rays showed arthritis, but no acute 
process.  The impression was a left ankle sprain.  

Additional records were received from Truman in November 
1994.  In December 1993, the veteran was seen with a left 
ankle sprain.  He ambulated with a slight limp, there was no 
swelling and there was mild lateral tenderness.  The 
assessment was a sprained left ankle.  In September 1994, the 
veteran was seen after twisting his right knee.  On 
examination, there was a "large" effusion of the knee.  The 
ligaments were intact.  Calcifications were palpated in the 
joint space.  X-rays showed multiple joint space 
calcifications and arthritis.  

On the November 1994 substantive appeal, the veteran 
indicated that he could not work as he was unable to stand or 
walk for 15 minutes without pain and difficulty.  

VA inpatient and outpatient treatment records were received 
in March 1995.  An October 1994 inpatient report shows that 
the veteran had been admitted for substance abuse treatment.  
He was evaluated for an old head injury.  A CT scan and EEG 
were negative.  The diagnoses were polysubstance abuse; 
chronic arthritis; and history of old head injury.  It was 
felt that the veteran was capable of returning to full 
employment as tolerated in the context of his arthritis.

Outpatient notations include a November 1994 record which 
shows that the veteran complained of arch and ankle pain of 
the feet.  On examination, both arches were flattened, worse 
on the right.  The assessment was severe bilateral pes 
planus.  Later in November 1994, the veteran was seen for 
crepitance of the right knee and significant swelling of the 
left ankle.  In December 1994, the veteran was seen for 
sexual dysfunction.  In January 1995, the veteran had 
external hemorrhoids on examination.  A nerve conduction 
study at the end of January 1995 was conducted to determine 
the possibility of peripheral neuropathy.  Physical 
examination had shown moderate arthritis of the knees and 
severe pes planus.  He complained of numbness of the sole of 
the left foot.  Nerve conduction studies were limited to the 
right peroneal motor nerve as the veteran was unable to 
tolerate testing.  The impression was a normal nerve 
conduction study of the right peroneal nerve.  It was further 
noted that the test was limited.  

On February 28, 1995, the veteran underwent a right knee 
arthroscopy for removal of loose bodies.  The diagnoses were 
marked arthritis and loose bodies of the right knee and 
arthritis of the left ankle.



II.  Analysis

It is the veteran's contention that the evidence supports the 
assignment of an effective date prior to February 28, 1995, 
for the grant of nonservice connected pension benefits.  

Under applicable criteria, except as otherwise provided, the 
effective date of an award of a P/T based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An award of a P/T may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  

For claims received on or after October 1, 1984, the 
effective date of an award of a P/T is the date of receipt of 
the claim, except as provided in paragraph (b)(1)(ii)(B).  
38 C.F.R. § 3.400(b)(1)(ii)(A).  If, within 1 year from the 
date on which the veteran became permanently and totally 
disabled, he files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of his own willful misconduct, was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which she became permanently and 
totally disabled, the disability pension award may be 
effective from the date of receipt of the claim or the date 
on which he became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Where disability pension 
entitlement is established based on a claim received by the 
VA on or after 1 October 1984, the pension award may not be 
effective prior to the date of receipt of the pension claim 
unless the veteran specifically claims entitlement to 
retroactive benefits.  The claim for retroactivity may be 
filed separately or included in the claim for disability 
pension, but it must be received by the VA within 1 year from 
the date on which the veteran became permanently and totally 
disabled.  Additional requirements for entitlement to a 
retroactive pension award are contained in 38 C.F.R. 
§ 3.400(b).  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.151(b).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  In this case, there is no record of a 
communication or action which may be construed as an informal 
claim prior to the December 1993 formal claim for pension.  

Under applicable criteria, the law authorizes the payment of 
pension to a veteran of a war who has the requisite service 
and who is permanently and totally disabled due to disability 
not of willful misconduct origin.  38 U.S.C.A. §§ 1502, 1521.  
If his disability is less than 100 percent, he must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342, and Part 4.  In determining whether an 
assignment of a permanent and total disability rating is 
warranted, the veteran's disabilities must be reviewed and 
separately evaluated.  Roberts v. Derwinski, 2 Vet.App. 387 
(1992).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable to the assertions at issue 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole medical history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.7 
provides that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria of that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.10 provides that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory, and prognostic data 
required for ordinary medical classification, a full 
description of the effects of the disability upon the 
person's ordinary activity.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  In every instance where the 
schedule does not provide a no percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  38 C.F.R. § 4.40 requires 
consideration of functional disability due to pain and 
weakness.

By rating action of August 1994, the RO evaluated the 
veteran's permanent disabilities as follows: bilateral pes 
planus with degenerative changes of the left ankle, assigned 
a 10 percent rating under Diagnostic Code (DC) 5276; 
degenerative changes of the right knee, assigned a 10 percent 
rating under DC 5257; and a umbilical hernia, rated as 10 
percent disabling under DC 7339-7804.  The combined 
disability rating was 30 percent.

The veteran did not meet any of the "average person" tests 
provided under 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§§ 3.340(b) and 4.15.  38 C.F.R. §§ 3.340(b) and 4.15 
provide, in part, various combinations of permanent 
functional or sensory impairments which would entitle an 
average person to a presumption of permanent and total 
disability.  These require permanent loss of use of both 
hands or both feet; or permanent loss of use of one hand and 
one foot; or permanent loss of sight of both eyes; or 
becoming permanently "helpless" or permanently 
"bedridden."  38 C.F.R. § 3.340(b) also provides for such a 
presumption based on anatomical loss of the hands, feet, or 
one hand and one foot.  38 C.F.R. § 4.15 also includes 
reference to the total disability evaluations contained in 
various sections of VA's Schedule for Rating Disabilities 
(Schedule).  Except for the criteria pertaining to being 
helpless or bedridden, the Board notes that there are 
diagnostic codes in the Schedule which provide 100 percent 
evaluations for each of the combinations of anatomical and 
functional impairments and visual loss listed under 38 C.F.R. 
§§ 3.340(b) and 4.15, namely, Codes 5104 through 5111 and 
6062.

The combined rating for the veteran's permanent, innocently 
acquired disabilities was 30 percent.  The veteran did not 
have at least one disability rated at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Therefore, the veteran did not meet 
the schedular requirements for assignment of a permanent and 
total disability rating under 38 C.F.R. §§ 4.16 and 4.17.  
Accordingly, in this case, in order to grant a permanent and 
total disability rating for pension purposes, it must be 
concluded that the veteran meets the requirements for pension 
on an extraschedular basis.  Under applicable criteria, where 
the evidence of record establishes that an applicant for 
pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating Schedule, but is found to be unemployable by 
reason of his disabilities, age, occupational background and 
other related factors, a permanent and total disability 
rating on an extraschedular basis may be approved.  38 C.F.R. 
§ 3.321(b)(2).  

The veteran was 44 years old when he filed the instant claim.  
He was 45 years old in February 1995 at the time of the 
effective date of the award of pension benefits.  He has work 
experience as an orderly and working for Poetry Foods, 
Bankers Dispatch and Metro in Kansas City.  He has a high 
school education with at least one year of college.  The 
veteran has no other education or training.  He also has a 
history of polysubstance abuse which is addressed below.  

Although the veteran has contended that he was unable to work 
prior to February 28, 1995, by virtue of multiple 
disabilities, the record does not reflect that his innocently 
acquired disabilities precluded him from performing 
substantially gainful employment.  The core of the veteran's 
claim was that he was unable to walk or stand for extended 
periods due to bilateral pes planus, assigned a 10 percent 
rating under DC 5276; degenerative changes of the left ankle, 
assigned a 10 percent rating under DC 5271; and degenerative 
changes of the right knee, assigned a 10 percent rating under 
DC 5257.  The evidence shows that the veteran was provided 
with orthoses for the feet and the medical record did not 
support the assignment of more than a 10 percent evaluation 
for moderate pes planus under DC 5276.  There was moderate 
limitation of motion of the left ankle which warranted a 10 
percent evaluation under DC 5271 and no more.  Likewise, 
there was no more than slight impairment of the right knee 
under DC 5257 warranting a 10 percent evaluation but no more.  
There was no evidence of limitation of motion to the degree 
necessary to warrant a 10 percent evaluation under DC's 5260 
or 5261.  An umbilical hernia was rated as 10 percent 
disabling for a scar.  More than a 20 percent evaluation 
under DC 7339 was not warranted as there was no evidence of a 
large hernia.  Likewise, external hemorrhoids warranted no 
more than a noncompensable evaluation under DC 7336 as there 
was no evidence of large thrombotic hemorrhoids.  Based on 
these findings, the Board concludes that there is no basis 
for an extraschedular evaluation.

Polysubstance abuse to include alcohol, cocaine dependence 
and marijuana dependence are disabilities which are the 
result of the veteran's own willful misconduct, and thus may 
not be considered in evaluating his entitlement to nonservice 
connected pension.  The simple drinking of alcoholic beverage 
is not of itself willful misconduct.  The deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  The 
evidence demonstrates that the veteran's alcohol, cocaine and 
marijuana dependence are primary in nature and are not for 
consideration relative to the veteran's pension claim.

Furthermore, on discharge from hospitalization in February 
1994, it was noted that the veteran was in good physical 
condition and he was deemed capable of being able to resume 
his pre-hospitalization activities to include employment.  
Thereafter, an October 1994 VA hospital report concluded that 
the veteran was capable of returning to full employment as 
tolerated by his arthritis.  There are no medical opinions to 
the contrary during the pre-February 28, 1995 period.  
Accordingly, the Board finds that the veteran was not 
unemployable by reason of his innocently acquired 
disabilities prior to February 28, 1995. 


ORDER

Entitlement to an effective date prior to February 28, 1995 
for the award of non-service connected pension benefits is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

